Citation Nr: 1231367	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-38 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae, claimed as razor bumps. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 2003 to October 2007, to include service in the Southwest Theatre of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part denied service connection for pseudofolliculitis barbae.  The Board remanded the case in February 2010 and again in January 2012.  


FINDINGS OF FACT

1.  The Veteran is a combat veteran.

2.  The enlistment examination report does not note any preexisting skin disorder.

3.  A diagnosis of pseudofolliculitis barbae has been offered. 

4.  Clear and unmistakable evidence of the preexistence of pseudofolliculitis barbae has not been presented.  


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center has reasonably complied with all remand orders. 

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154 (b).  Because the Veteran earned the Combat Action Ribbon as a machine-gunner in Iraq, he must be considered a combat veteran and must be accorded all benefits set forth at 38 U.S.C.A. § 1154 (b). 

The Veteran's service treatment reports (STRs) reflect that his skin and face were normal at entry into active military service.  An August 2003-dated enlistment examination report notes that the head, face, and skin were normal.  An August 2003 report of medical history questionnaire reflects that the Veteran checked "no" to a history of any skin disease.  In May and June 2004, the Veteran was seen for razor bumps on the chin, face, and beard area.  In June 2004, a resolving furuncle due to razor shaving was noted also.  There is no report of examination at exit from service and there is no medical history questionnaire at exit on which the Veteran might have reported a skin disorder. 

Although there is no separation examination report or contemporaneous medical history questionnaire, in November 2007, within days of separation from active military service, the Veteran requested service connection for razor bumps.  He underwent a VA dermatology compensation examination in August 2009.  The examiner noted multiple flesh-colored bumps in the beard area.  Based on the Veteran's reported history, the examiner stated that these began just prior to entry in active military service, but that the constant shaving in the military had exacerbated the condition.  The diagnosis was pseudofolliculitis barbae.  

In January 2012, the Board remanded the claim for another examination.  The claims file reflects that the Veteran failed to report for his scheduled examination, although there is no evidence in the claims file that the Veteran was properly notified of the examination.  Nevertheless, he has not claimed that he did not receive the examination notification nor has he attempted to demonstrate or otherwise claim good cause for failure to report for the examination.  Under these circumstances, the Board must follow the guidelines set forth at 38 C.F.R. § 3.655 (b) (2011).  

Under § 3.655 (b), where the Veteran fails to report for examination in conjunction with an original service connection claim, as this one is, "the claim shall be rated based on the evidence of record."  

The evidence of record includes the Veteran's enlistment examination report mentioned above.  This report does not note any relevant pre-existing disorder.  Because the enlistment examination is silent for any skin disease and because there is no clear and unmistakable (obvious or manifest) evidence that demonstrates that the disease existed prior to service, the presumption of soundness at entry attaches.  This presumption is set forth at 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); VAOPGCPREC 3-2003; and, by the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  These authorities state that that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  

The evidence of record also includes the Veteran's testimony.  The Veteran testified that he noticed razor bumps prior to active service, but that they were not as severe.  He attributed the increase in severity during active service to having to shave daily, which he did not have to do prior to active service.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, although the Veteran may competently report a pre-service history of razor bumps, his testimony does not rise to the level of clear and unmistakable evidence of the preexistence of pseudofolliculitis barbae, which was not noted at entry into active military service.  

Because this combat veteran has reported that his razor bumps increased in severity during active service and because he submitted his service connection claim quite soon after active military service, there is very little opportunity for intercurrent causation.  The August 2009 VA compensation examination report that offers a diagnosis of pseudofolliculitis barbae will therefore suffice as evidence of a nexus between the current skin disorder and that shown during active service.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for pseudofolliculitis barbae will therefore be granted.


ORDER

Service connection for pseudofolliculitis barbae is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


